Citation Nr: 1042225	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service-connection for a heart disability, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service-connection for hypertension, to 
include as secondary to PTSD and/or coronary artery disease and 
coronary bypass surgery. 

3.  Entitlement to service-connection for a skin disability, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
September 1971.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan, on the 
adjudication of the issues of entitlement to service-connection 
on a direct incurrence basis.  In a June 2010 Supplemental 
Statement of the Case (SSOC), the RO adjudicated the issues of 
entitlement to service connection on a secondary basis. 

Historically, the issue of entitlement to service-connection for 
a heart disability and entitlement to service connection for 
hypertension were styled as one combined issue.  However, 
effective August 31, 2010, presumptive service connection for 
ischemic heart disease is warranted for those Veterans who served 
in Vietnam.  Such a presumption does not apply to entitlement to 
service connection for hypertension.  Therefore, the Board has 
styled the issue of entitlement to service-connection for a heart 
disability as separate from the issue of entitlement to service-
connection for hypertension.

In July 2006, the Veteran and a witness testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

These matters were previously before the Board in March 2007 and 
in March 2010 and were remanded for further development.  They 
have now returned to the Board for further appellate 
consideration. 

In August 2010, the Veteran's accredited representative submitted 
a copy of an online article regarding heart disease and PTSD.  
The accredited representative did not submit a waiver of RO 
consideration.  Nevertheless, a remand for RO consideration is 
not warranted as the Board, in the decision below, grants service 
connection for a heart disability.

The issues of entitlement to service connection for hypertension, 
to include as secondary to coronary artery disease, coronary 
artery bypass grafts, and/or PTSD, and entitlement to service 
connection for a skin disability, to include as secondary to PTSD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam in 1970 and 1971.

2.  The competent clinical evidence of record reflects that the 
Veteran has a diagnosis of coronary artery disease.

3.  The Veteran had a coronary artery bypass graft in 1991 and in 
2009.


CONCLUSION OF LAW

Coronary artery disease and coronary artery bypass grafts were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1137, 5107 (West 2002 & Supp 2008); 75 Fed. Reg. 53202 
(August 31, 2010), C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In correspondence dated in April 2007, VA notified the Veteran of 
what evidence was required to substantiate the claim on a direct 
incurrence basis, and of his and VA's respective duties for 
obtaining evidence.  In correspondence dated in March 2010, VA 
notified the Veteran of what evidence was required to 
substantiate the claim on a secondary basis, and of his and VA's 
respective duties for obtaining evidence.  Both notices also 
informed the Veteran that a disability rating and effective date 
would be assigned in the event of award of the benefit sought.  
In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim on a secondary basis, the timing of the notice 
does not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless error.  
Although complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter in 
June 2010.  In addition, in the decision below, the Board grants 
service connection on a direct incurrence basis.  The AOJ will be 
responsible for addressing the Veteran's rating and effective 
date, when effectuating the award.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA and private 
examination and treatment records, and an  online article.  
Additionally, the claims file contains the statements of the 
Veteran and his wife in support of his claim, to include 
testimony at a July 2006 Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to attempt to obtain.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim for which VA has a duty to attempt to obtain.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, ischemic heart disease, (including, but not limited to , 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), shall be service-
connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  75 Fed. Reg. 53202 (August 31, 2010): 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is that there 
must be evidence of a current disability.  June and July 1991 
private medical records reflect that the Veteran had a coronary 
artery bypass graft.  He had an admitting diagnosis of coronary 
artery disease.  March 2009 private medical records reflect that 
the Veteran had a reoperative coronary artery bypass grafting 
times two and ligation of the previous vein graft.  Therefore, 
the Board finds that the Veteran has a disability.  The Veteran 
avers that his heart disability is causally related to active 
service, to include as due to PTSD or exposure to Agent Orange.

The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 reflects that he had Vietnam 
service from August 1970 to August 1971.  As such, it is presumed 
that he was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Therefore, as in-service exposure to herbicides has been conceded 
and the Veteran has had coronary bypass surgery and has a current 
diagnosis of coronary artery disease, the Board concludes the 
Veteran is entitled to a grant of service connection for his 
coronary bypass surgery and coronary artery disease, on a 
presumptive basis. 38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for coronary artery disease and 
coronary bypass surgery is granted. 


REMAND

The Veteran was diagnosed with PTSD in November 2004.  He is 
service-connected for PTSD, effective from 2004.  VA medical 
records reflect that the Veteran has stated that he was depressed 
for years prior to his diagnosis.  (See April 2004 VA mental 
health record).

Hypertension, to include as secondary to PTSD and/or coronary 
artery disease and coronary bypass surgery is granted. 

The Veteran's claim was originally styled as a claim for 
entitlement to service connection for a heart disability with 
hypertension.  The August 2010 change to 38 C.F.R. § 3.309 
specifically notes that for purposes of that section, the term 
ischemic heart disease does not include hypertension.  See Note 
3.  Therefore, the Board has separated the issue into two issues, 
and remands the issue of entitlement to hypertension on direct-
incurrence and secondary bases. 

An August 2003 VA medical record reflects a diagnosis of 
hypertension.  At the July 2006 Board hearing, the Veteran 
testified that he was diagnosed with hypertension in 2000.  
Records from 2000 are not associated with the claims file.  The 
Board finds that VA should attempt to obtain any such records 
pertaining to a diagnosis of hypertension.

In addition, the Board finds that a VA examination is warranted 
to determine if the Veteran has hypertension that is causally 
related to his PTSD and/or coronary artery disease and coronary 
bypass surgery. 

Skin disability, to include as secondary to PTSD.

The Veteran's avers that his PTSD causes stress, which in turn, 
aggravates his skin lesions.  The March 2005 VA Dermatology 
record reflects a diagnosis of prurigo nodularis.  The examiner 
states "[d]iscussed this condition and its relationship to 
psychiatric disease.  Patient receptive to this explanation.  
Would like to continue to pursue psychiatric treatment.  
Recommend he use capsaicin cream [four times a day when 
necessary]."  Unfortunately, the examination report does not 
reflect the relationship between psychiatric conditions and the 
Veteran's skin disability.

The Board finds that a VA examination is warranted to determine 
if the Veteran has a skin disability that is causally related to 
his PTSD, to include whether any skin disability is aggravated by 
his PTSD, and if so, to what degree. 

In addition, the record reflects that the Veteran participated in 
a cognitive process therapy for a PTSD study and had been taking 
Zoloft prior to the study.  (See November 2004 VA medical 
record).  The Board finds that VA should attempt to obtain any 
such records so that the VA examiner may compare the Veteran's 
documented levels of stress and PTSD symptoms with any clinical 
records of his skin condition.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
hypertension, PTSD, and a skin disability, to 
include records pertaining to a 2000 diagnosis 
of hypertension, and PTSD study records.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  Any documents received by VA should be 
associated with the claims folder.

2.  After completion of the above, including 
affording an appropriate period for response 
by the Veteran and the identified medical 
providers, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his hypertension.  All necessary 
tests should be performed.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran has hypertension 
causally related to his military service, 
or service-connected coronary artery 
disease, coronary bypass grafts, and/or 
PTSD.  The examiner must also opine as to 
whether it is at least as likely as not 
that the Veteran's coronary artery 
disease, coronary bypass grafts, and/or 
PTSD chronically aggravate the Veteran's 
hypertension.  Any opinion expressed 
should be accompanied by a complete 
rationale, and the examiner should 
support such an opinion by citing to the 
pertinent medical records of the Veteran, 
and explain the degree of aggravation, if 
possible.  The claims folder should be 
reviewed in conjunction with such examination 
and the examination report should indicate 
that such a review was performed.  

3.  Thereafter, the Veteran should be afforded 
a VA examination to determine the nature and 
etiology of any skin disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the Veteran has a skin disability 
causally related to his military service, 
to include due to PTSD.  The claims folder 
should be reviewed in conjunction with such 
examination and the examination report should 
indicate that such a review was performed.  
Any opinion expressed should be 
accompanied by a complete rationale.  Any 
rationale should discuss whether the 
Veteran's PTSD aggravates any skin 
disability of the Veteran, and should 
support such an opinion by citing to the 
pertinent medical records of the Veteran, 
and the degree of aggravation, if 
possible.

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If either benefit 
sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


